DETAILED ACTION
Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application, filed 3/1/2022 claims priority from Provisional Applications 63/310,541, filed 2/15/2022, 63/310,544, filed 2/15/2022, and 63/313,190, filed 2/23/2022. The application is a continuation in part of 17/169,271, filed 2/5/2021, now U.S. Patent 11,351,143 and having 1 RCE-type filing therein, is a continuation in part of PCT/US2022/015366, filed 2/4/2022.

Claim Objections
Misnumbered claim 27, number 26 is used twice, should be correctly renumbered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shehepinov US 10,154,983 issued December 18, 2018; Cho et al. “Role of Edaravone as a Treatment Option for Patients with Amyotrophic Lateral Sclerosis,” Pharmaceuticals 2021, 1-14, 29 published 12/31/2020; McGeer et al. “Pharmacologic Approaches to the Treatment of Amyotrophic Lateral Sclerosis,” Biodrugs 2005; 19 (1): 31-37; and Mitsumoto et al. “Drug combination treatment in patients with ALS: Current status and future directions,” Neurology 1996;47(Suppl 2):S1034107.
Claim 1 is directed towards a method for reducing the rate of disease progression in ALS in a patient which method comprises administering to the patient a therapeutically effective amount of 2,4-dihydro- 3H-pyrazol-3-one or a pharmaceutically acceptable salt thereof in combination with a therapeutically effective amount of a deuterated arachidonic acid or a prodrug thereof. Note, 2,4-dihydro- 3H-pyrazol-3-one is Edaravone.
Shehepinov teaches treating ALS with repeatedly administering an effective amount of a polyunsaturated fatty acid or fatty acid ester during a treatment period, wherein the polyunsaturated fatty acid or fatty acid ester is deuterated at one or more bis-allylic positions, see claim 1. Claim 11 states the deuterated polyunsaturated fatty acid or fatty acid ester is arachidonic acid or an ester thereof. The specification states, “Lipid peroxidation, one of the first and major outcomes of oxidative stress, is particularly pronounced in CNS disease, as the CNS is enriched in polyunsaturated fatty acids (PUFAs; second highest concentration after the adipose tissue). PUFA peroxidation occurs at the bis-allylic methylene groups (between double bonds) and leads to the subsequent liberation of α,β-unsaturated carbonyl derivatives such as acrolein, 4-HNE, ONE, 4-HHE, crotonaldehyde, etc. Recent research suggests that the strongest detrimental effect on the etiology of oxidative stress-related diseases, including neurological disorders, is exercised specifically by electrophilic toxicity of reactive carbonyl compounds (Zimniak P Ageing Res. Rev. 2008; 7:281-300).”
Cho teaches the treatment of ALS with Edaravone. Cho discusses the clinical data, including phase 3 trials, and shows that efficacy in early and later use of Edaravone shows efficacy compared to placebo. Noting improved symptoms and beneficial results, slowing progression. Cho, in the Discussion/Conclusion section states, “Edaravone serves its neuroprotective benefit as a radical scavenger, anti-oxidant, and an anti-inflammatory against oxidative stress and ROS. In addition, with its anti-apoptotic mechanism involved with reducing Fas-associated death domain (FADD), it delays motor neuron degeneration in the brain and the spinal cord, thus prolonging the survival of patients and showing a significant improvement in ALSFRS-R score, which measures the patient’s functionality.”
McGeer teaches using combination treatments in ALS is suggested. See Section 6. McGeer states, “[e]vidence suggests that multiple pathways may contribute to ALS pathogenesis. Therefore, an approach using a combination of drugs aimed at different targets in the complex pathway to neuronal death would seem a good approach.”
Given that deuterated arachidonic acid and Edaravone are known treatments for ALS, it would be obvious to use both drugs in the same patient as suggested by McGeer who teaches combination therapy is often a good approach. Therefore, the instant claims were prima facie obvious at the time of filing. 
These 3 references don’t discuss the potential for synergistic benefits from using a drug combination (limitation required by claim 4). Mitsumoto teaches that fact. Mitsumoto states in the lead paragraph, “[a] consensus has developed that a key strategy for increasing benefit is the treatment of ALS patients with a combination of drugs that are effective individually to achieve additive or synergistic benefits. In fact, a combination of several drugs is the standard practice in the treatment of advanced cancers and infectious diseases.” Therefore, one would expect a combination of 2 drugs to achieve a synergistic benefit.
	The claims to “a composition” or “a kit” are obvious, as to practice the obvious method one would have to have the composition or kit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 (claims 5, 11, and 22-24 were not rejected above) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/408285 in view of Cho et al. “Role of Edaravone as a Treatment Option for Patients with Amyotrophic Lateral Sclerosis,” Pharmaceuticals 2021, 1-14, 29 published 12/31/2020; ; McGeer et al. “Pharmacologic Approaches to the Treatment of Amyotrophic Lateral Sclerosis,” Biodrugs 2005; 19 (1): 31-37; and Mitsumoto et al. “Drug combination treatment in patients with ALS: Current status and future directions,” Neurology 1996;47(Suppl 2):S1034107.
This is a provisional nonstatutory double patenting rejection.
The rejection is identical to that of above, except for the teaching of Shehepinov is replced by Application No. 17/408285. ‘285 teaches the loading dose and the maintenance dose in the treatment of ALS.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629